STOCK OPTION AGREEMENT

THIS STOCK OPTION AGREEMENT (this “Agreement”), made this 10th day of April 3,
2007, by and between Digital Lifestyles Group, Inc., a Delaware corporation (the
“Company”) and L.E. Smith, an individual residing in Crossville, Tennessee
(“Optionee”).

W I T N E S S E T H:



--------------------------------------------------------------------------------



WHEREAS, pursuant to an Employment Agreement, dated as of even date herewith, by
and between the Company and Optionee (the “Employment Agreement”), the Company
desires to afford Optionee the opportunity to acquire the Company’s common
stock, $0.03 par value per share (“Common Stock”), so that Optionee may have a
direct proprietary interest in the Company’s success; and

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has approved the grant of the stock option contemplated
hereunder.

NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto hereby agree as follows:

1. Grant of Option. Subject to the term and conditions set forth herein, the
Company hereby grants to Optionee, during the period commencing on the date of
this Agreement and ending on the close of business on the day of the third (3rd)
anniversary of the date hereof (the “Termination Date”), the right and option
(the right to purchase any one share of Common Stock hereunder being an
“Option”) to purchase from the Company, at a price of $0.20 per share (the
“Option Price”), an aggregate of 3,000,000 shares of Common Stock (the “Option
Shares”), as of the Effective Date (as defined in the Employment Agreement).

2. Limitation on Exercise of Option. Subject to the terms and conditions set
forth herein, the Option will vest and become exercisable as to 8.333% of the
Option Shares subject to the Options on and after the first monthly anniversary
of the Effective Date and as to any additional 8.333% of such shares on each
monthly anniversary thereafter until the Option is 100% vested; provided, that,
Optionee is still employed by the Company on such anniversary dates.
Notwithstanding the foregoing, upon a Change in Control (as defined in the
Company’s 2004 Stock Incentive Option), the unvested portion of the Option shall
become automatically vested and exercisable; provided, that, Optionee is
employed by the Company on the date of such Change in Control.

3. Termination of Employment. Any unvested Options held by Optionee upon
termination of employment for any reason shall terminate and cease to be
exercisable and any vested Options shall remain exercisable and outstanding for
180 days following such termination (but in no event beyond the term of the
Option), and shall thereafter terminate. Nothing in this Agreement shall confer
upon Optionee any right or obligation to continue in the employ of the Company
or limit in any way the right of the Company or Optionee to terminate Optionee’s
employment at any time and for any reason (or no reason).

4. Method of Exercising Option.

(a) Options, to the extent vested and exercisable, may be exercised, in whole or
in part, by giving written notice of exercise to the Company in such form as may
be approved by the Company which shall specify, among other items, the number of
shares of Common Stock to be purchased, any restrictions imposed on the Option
Shares, and any representations, warranties and agreements regarding Optionee’s
investment intent and access to information as may be required by the Company to
comply with applicable law. Such notice shall be accompanied by the payment in
full of the Option Price. Such payment shall be made in cash or by check.

(b) At the time of exercise, Optionee shall pay to the Company such amount as
the Company deems necessary to satisfy its obligation to withhold Federal, state
or local income or other taxes incurred by reason of the exercise of Options
granted hereunder, if any. Such payment shall be made in cash or by check.

5. Issuance of Shares. Except as otherwise provided in this Agreement, as
promptly as practicable after receipt of such written notification of exercise
and full payment of the Option Price and any required income tax withholding,
the Company shall issue or transfer to Optionee the number of Option Shares with
respect to which Options have been so exercised, and shall deliver to Optionee a
certificate or certificates therefor, registered in Optionee’s name.

6. Representations and Warranties of Optionee. Optionee represents and warrants
to the Company that:

(a) Optionee has received a copy of, and has read and understands, the terms of
this Agreement, and agrees to be bound by its terms and conditions. Optionee
acknowledges that there may be adverse tax consequences upon the exercise of the
Options or disposition of the shares of Common Stock once exercised, and that
Optionee should consult a tax adviser prior to such time.

(b) Optionee has had access to all information regarding the Company and its
present and prospective business, assets, liabilities and financial condition
that Optionee reasonably considers important in making the decision to purchase
the Common Stock, and Optionee has had ample opportunity to ask questions of the
Company’s representatives concerning such matters and this investment.

(c) Optionee is fully aware of: (i) the highly speculative nature of the
investment in the Common Stock; (ii) the financial hazards involved; (iii) the
lack of liquidity of the Common Stock and the restrictions on transferability of
the Common Stock (e.g., that Optionee may not be able to sell or dispose of the
Common Stock or use them as collateral for loans); (iv) the qualifications and
backgrounds of the management of the Company; and (v) the tax consequences of
investment in the Common Stock. Optionee is capable of evaluating the merits and
risks of this investment, has the ability to protect Optionee’s own interests in
this transaction and is financially capable of bearing a total loss of this
investment.

(e) At no time was Optionee presented with or solicited by any publicly issued
or circulated newspaper, mail, radio, television or other form of general
advertising or solicitation in connection with the offer, sale and purchase of
the Common Stock.

(f) Optionee agrees to sign such additional documentation as may reasonably be
required from time to time by the Company.

(g) Optionee’s principal residence is located in the State of Tennessee.

7. Compliance with Securities Laws. Optionee understands and acknowledges upon
registration of the Common Stock with the Securities Exchange Commission (the
“SEC”) under the Securities Act and notwithstanding any other provision of the
Agreement to the contrary, the vesting and holding of the Common Stock is
expressly conditioned upon compliance with the Securities Act and all applicable
state securities laws. Optionee agrees to cooperate with the Company to ensure
compliance with such laws.

8. Optionee. Whenever the word “Optionee” is used in any provision of this
Agreement under circumstances where the provision should logically be construed
to apply to the beneficiaries, the executors, the administrators, or the person
or persons to whom the Options may be transferred by will or by the laws of
descent and distribution, the word “Optionee” shall be deemed to include such
person or persons.

9. Non-Transferability. The Options are not transferable by Optionee otherwise
than to a designated beneficiary upon death or by will or the laws of descent
and distribution, and are exercisable during Optionee’s lifetime only by
him/her. No assignment or transfer of the Options, or of the rights represented
thereby, whether voluntary or involuntary, by operation of law or otherwise
(except to a designated beneficiary, upon death, by will or the laws of descent
and distribution), shall vest in the assignee or transferee any interest or
right herein whatsoever, but immediately upon such assignment or transfer the
Options shall terminate and become of no further effect.

10. Rights as Shareholder. Optionee or a transferee of the Options shall have no
rights as shareholder with respect to any Option Shares until he/she shall have
become the holder of record of such share, and no adjustment shall be made for
dividends or distributions or other rights in respect of such Option Shares for
which the record date is prior to the date upon which he shall become the holder
of record thereof.

11. Adjustments.

(a) Capitalization Adjustments. In the event of any dividend or other
distribution (whether in the form of cash, Common Stock, other securities, or
other property), recapitalization, reclassification, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, liquidation, dissolution, or sale, transfer, exchange or other
disposition of all or substantially all of the assets or stock of the Company,
or exchange of Common Stock or other securities of the Company, issuance of
warrants or other rights to purchase Common Stock or other securities of the
Company, or other similar corporate transaction or event (an “Event”), and in
the Company’s opinion, such event affects the Common Stock such that an
adjustment is determined by the Company to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under this Agreement, then the Company shall, in such manner as
it may deem equitable, including, without limitation, adjust any or all of the
following: (i) the number and kind of shares of Common Stock (or other
securities or property) subject to any outstanding Options and (ii) the Option
Price with respect to any Option. The Company’s determination under this Section
13(a) shall be made in its sole discretion.

(b) Termination of Options. Upon the occurrence of an Event or similar corporate
event or transaction in which outstanding Options are not to be assumed or
otherwise continued following such an Event or similar corporate event or
transaction, the Company may provide that such Option shall be exercisable
(whether or not vested) as to all shares covered thereby for at least ten
(10) days prior to such Event or similar corporate event or transaction and
shall thereafter terminate.

(c) Future Transactions. The existence of this Option Agreement and the Options
granted hereunder shall not affect or restrict in any way the right or power of
the Company or the shareholders of the Company to make or authorize any
adjustment, recapitalization, reorganization or other change in the Company’s
capital structure or its business, any merger or consolidation of the Company,
any issue of stock or of options, warrants or rights to purchase stock or of
bonds, debentures, preferred or prior preference stocks whose rights are
superior to or affect the Common Stock or the rights thereof or which are
convertible into or exchangeable for Common Stock, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.

12. Compliance with Law. Notwithstanding any of the provisions hereof, Optionee
hereby agrees that he/she will not exercise the Options, and that the Company
will not be obligated to issue or transfer any shares to Optionee hereunder, if
the exercise hereof or the issuance or transfer of such shares shall constitute
a violation by Optionee or the Company of any provisions of any law or
regulation of any governmental authority. Any determination in this connection
by the Company shall be final, binding and conclusive. The Company shall in no
event be obliged to register any securities pursuant to the Securities Act as
now in effect or as hereafter amended) or to take any other affirmative action
in order to cause the exercise of the Options or the issuanceor transfer of
shares pursuant thereto to comply with any law or regulation of any governmental
authority.

13. Notice. Every notice or other communication relating to this Agreement shall
be in writing, and shall be mailed to or delivered to the party for whom it is
intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided; provided,
that, unless and until some other address be so designated, all notices or
communications by Optionee to the Company shall be mailed or delivered to the
Company at its principal executive office, and all notices or communications by
the Company to Optionee may be given to Optionee personally or may be mailed to
him at his address as recorded in the records of the Company.

14. Nonqualified Stock Options. The Options granted hereunder are not intended
to be incentive stock options within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”).

15. Binding Effect. Subject to Section 11 hereof, this Agreement shall be
binding upon the heirs, executors, administrators and successors of the parties
hereto.

16. Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Tennessee, without regard to its conflicts
of law principles.

17. Severability. If any provisions of this Agreement as applied to any
circumstance shall be adjudged by a court to be invalid or unenforceable, the
same shall in no way affect any other provision of this Agreement, the
application of such provision in any other circumstances or the validity or
enforceability of this Agreement.

18. Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, written or oral, with respect thereto. Option
acknowledges that this Agreement fully satisfies the Company’s obligations under
the Employment Agreement with respect to the subject matter hereof.

19. Amendment. No term of this Agreement may be amended, nor may the observance
of any term of this Agreement be waived (either generally or in a particular
instance and either retroactively or prospectively), except by an instrument in
writing and signed by the party against whom such amendment or waiver is sought
to be enforced.

20. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

21. Jurisdiction. Optionee            consents to the personal jurisdiction of
the courts of the County of the Company’s principal place of business with
respect to any dispute or controversy arising under or in connection with this
Agreement and agrees that process issued out of any such court or in accordance
with the rules of practice of such court may be served by mail or other form of
substituted service to at the address provided in the Preamble. Optionee also
agrees not to bring any dispute or controversy arising under or in connection
with this Agreement in any other court. Optionee waives any defense of
inconvenient forum to the maintenance of any dispute or controversy so brought
and waives any bond, surety, or other security that may be required of any other
party hereto with respect such dispute or controversy. Nothing contained herein
shall be deemed to prevent the Company from effecting service of process upon
Optionee in any other manner permitted by law or from commencing any action in
any court having competent jurisdiction.

[signature page next]

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

DIGITAL LIFESTYLES GROUP, INC.

—

Name: Jay Furrow

Title: Director

—

L.E. Smith

